DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-35 are pending.  Claims 21-23 are the subject of this NON-FINAL Office Action.  Claims 1-20 and 24-35 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 21-35) without traverse, and the species of claim 22 with traverse in the Reply filed 06/07/2022 is acknowledged.  Applicants asserts that the election of species is improper because no serious search burden is established.  However, as shown below, the various species of 3D printing intervertebral and extravertebral implants are likely the source of novelty and/or non-obviousness, thus establishing their different field of search from 3D printing itself or other intervertebral and extravertebral implants, and separate status in the art as various types of intervertebral and extravertebral implants.  
Thus, claims 1-20 and 24-35 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claim 21 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SHOHAM (US20210007778, effective filing 04/02/2017).
	As to claim 21, SHOHAM teaches system with control arm with dispensing nozzle (Fig. 1); multiple material sources (“The bio-ink ejecting mechanism generally comprises a cannula configured to penetrate a subject, a bio-ink storage volume adapted to host, in predetermined amounts, one or more bio-inks, a bio-ink extruding mechanism, such as a robotically controlled piston, configured to move the one or more bio-inks distally, and a nozzle at the distal end of the cannula adapted to eject the bio-ink inside a subject to form at least one layer of biomaterial”; para. 0015, for example; see also para. 0021); component configured to control flow of print material (paras. 0020, 0071); robotics (Fig. 1); scanning and imaging system (paras. 0076-77, 0094-98); and controller that controls in-situ growing instructions to printer (Abstract, paras. 0021, 0092).  No actual spinal implant is formed in the body of claim 21; thus the preamble of “for forming a spinal implant” is intended use.  Regardless, SHOHAM teaches in situ forming spinal implant (para. 0021).
	As to “fiducial markers,” this is given its common meaning of an object placed in an image to serve as a point of reference or a measure because it is never clearly defined in the specification (here, any object).  SHOHAM teaches fiducial markers in the preoperative images (paras. 0076-77).

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over SHOHAM, in view of JAVELOT (WO2018193316) and ZINK (US20180368992).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar vertebral implant designs to the in situ implant designs of SHOHAM with a reasonable expectation of success.  
As to claim 21, SHOHAM teaches the elements of these claims as explained above.  
As to claim 23, SHOHAM teaches controller apparatus controls the provisioning component based on dispensing-component movement data to control a rate at which the printing material is dispensed (nozzle flow rate control; paras. 0020, 0071, 0097). 
As to claim 24, SHOHAM teaches controller apparatus is further configured to selectively control the dispensing subsystem and robotics subsystem to selectively deposit the printing material contiguously from against the first vertebra to against the second vertebra (“For example, the printing of an intervertebral disc, which consists of annulus fibrosis at the circumference and nucleus pulposus at the center, may be possible by alternating the types of printed bio-ink according to the nozzle-equipped robot position so that the two different materials are deposited at the correct locations, generating the annulus and the nucleus of the intervertebral disc”; para. 0021).
SHOHAM does not explicitly teach the controller is configured to control the dispensing subsystem and robotics subsystem to: position the dispensing component at least partially within an interbody space, the interbody space being between a first patient vertebra and a second patient vertebra; maneuver the dispensing component within the interbody space and deposit the printing material on the first vertebra to form an interbody implant part; position the dispensing component adjacent the vertebrae, outside of the interbody space; and maneuver the dispensing component adjacent the vertebrae and deposit the printing material on an exterior surface of each vertebrae and in contact with the interbody implant part to form an extrabody implant part connected to the interbody implant part and vertebrae, wherein the interbody implant part and extrabody implant part are formed by the additive manufacturing.
	However, a skilled artisan would have been motivated to adapt the in situ 3D print system of SHOHAM to print familiar cages with intervertebral and extravertebral elements.  For example, JAVELOT teaches 3D printed custom cages to correct curvature of spines (pg. 18, for example).  The 3D printing of JAVELOT is easily integrated with the 3D printing of SHOHAM because JAVELOT teaches similar custom-made cages and other vertebral implants for 3D printing using “scanning and imaging” to scan patient anatomy and fiducial markers (Fig. 8, for example).  ZINK teaches a familiar iteration of vertebral cage design which uses bone plates exterior to intervertebral space to overlie the two adjacent vertebrae that sandwich the cage (paras. 0006-08, Figs. 1-6). 
	The intervertebral fusion cage is another tool that a spine surgeon will use in helping to treat various lower back problems. The fusion cage is a device which is inserted by the surgeon between two vertebra of a patient to relieve stresses and other causes of back pain and discomfort. Additionally, for patients that require fusion surgery to treat ailments such as degenerative disc disease, deformity and instability, an anterior lumbar interbody fusion (ALIF) cage has been shown to be effective for several reasons including, without limitation: wide surface area enabling high fusion rates; successful correction of deformity; restoration of disc height; and avoidance of neurological elements. The ALIF cage device may act as a stand-alone device to promote fusion and maintain disc height without the need for posterior surgery and instrumentation of the spine, but it may also work in conjunction with surgery and instrumentation in some cases. By way of background, an ALIF is similar to a posterior lumbar interbody fusion or PLIF, except that in the ALIF, the disc space is fused by approaching the spine through the abdomen instead of through the lower back. In the ALIF approach, a three-inch to five-inch incision is made on the left side of the abdomen and the abdominal muscles are retracted to the side to permit access to the spine area.
	One issue associated with prior art ALIF cages is the tendency for the fasteners used to attached the cage to the patient's bone becoming loose, unsecured or separating from said cage, which can result in the cage being unintentionally repositioned, or the patient suffering injury.
	Consequently, there is a long felt need in the art for a uniquely structured ALIF cage and rotatable plate that may be additively manufactured, integrally formed and structurally encoded. There is also a long felt need in the art for a ALIF implant that prevents the fasteners that are used to attach the implant to the patient's bone from becoming unsecured. Finally, there is a long felt need in the art for an ALIF cage/plate combination implant that is relatively easy to install in a patient, and from which secured data can be non-invasively read via a plurality of different medical imaging modalities

(paras. 0006-08).  Thus, a skilled artisan would have been motivated to utilize the in situ 3D printing technique of SHOHAM to print familiar patient-specific ALIF cages which use fusion plates.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar in situ 3D printing to print familiar spinal cages with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-12, 20, 23, 26-29 of U.S. Patent Application No. 16/716697 (Notice of Allowability, 05/31/2022).
The instant claims are obvious over the conflicting claims because the conflicting claims teach each element of the instant claims, which would have been obvious to combine.  The conflicting claims teach methods and systems used in such methods comprising at least one control arm connected to at least one dispensing component, the at least one dispensing component including a lumen configured to dispense printing material; and a material-actuating subsystem including a provisioning component and at least two material sources, the at least two material sources containing printing material and the provisioning component being configured to control flow of the printing material through the dispensing component (claims 5-8); a robotics subsystem configured to maneuver the at least one dispensing component (claim 2); a scanning and imaging subsystem configured to scan a patient anatomy and detect fiducial markers (claim 20, 23, 26-27); and a controller apparatus having a processor and a non-transitory computer-readable medium storing in-situ-growing instructions that, when executed by the processor cause the processor to: selectively control the material-actuating subsystem to pump the printing material to the at least one dispensing component based on the in-situ-growing instructions; and selectively control the robotics subsystem to maneuver the at least one dispensing component for controllably dispensing the printing material based on the in-situ-growing instructions (claims 2-3, 20).  The conflicting claims also teach the method of instant claim 22 (claim 1).  A skilled artisan would have been motivated to combine these features in the conflicting claims into a single system as implied by the conflicting claims.

Instant claims 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-44 of U.S. Patent Application No. 16/907341, in view of SHOHAM.
The instant claims are obvious over the conflicting claims because the conflicting claims teach each element of the instant claims, which would have been obvious to combine.  The conflicting claims teach methods and systems used in such methods comprising at least one control arm connected to at least one dispensing component, the at least one dispensing component including a lumen configured to dispense printing material; and a material-actuating subsystem including a provisioning component and at least two material sources, the at least two material sources containing printing material and the provisioning component being configured to control flow of the printing material through the dispensing component (claims 5, 10, 15, 16, 17, 33, 37-39); a robotics subsystem configured to maneuver the at least one dispensing component (claims 2, 12, 30, 31, 33, 34, 35, 38, 40, 41, 44); and a controller apparatus having a processor and a non-transitory computer-readable medium storing in-situ-growing instructions that, when executed by the processor cause the processor to: selectively control the material-actuating subsystem to pump the printing material to the at least one dispensing component based on the in-situ-growing instructions; and selectively control the robotics subsystem to maneuver the at least one dispensing component for controllably dispensing the printing material based on the in-situ-growing instructions (claims 1-2, 6-7, 11-12, 23-30).  The conflicting claims also teach the method of instant claim 22 (claim 1).  A skilled artisan would have been motivated to combine these features in the conflicting claims into a single system as implied by the conflicting claims.
The conflicting claims do not explicitly teach a scanning and imaging subsystem configured to scan a patient anatomy and detect fiducial markers.  However, this is obvious from SHOHAM which teaches fiducial markers for custom 3D printing using preoperative imaging (paras. 0076-77).

Instant claims 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent Application No. US 16/986869, in view of SHOHAM.
The instant claims are obvious over the conflicting claims because the conflicting claims teach each element of the instant claims, which would have been obvious to combine.  The conflicting claims teach methods and systems used in such methods comprising at least one control arm connected to at least one dispensing component, the at least one dispensing component including a lumen configured to dispense printing material; and a material-actuating subsystem including a provisioning component and at least two material sources, the at least two material sources containing printing material and the provisioning component being configured to control flow of the printing material through the dispensing component (claims 15-20); a robotics subsystem configured to maneuver the at least one dispensing component (claims 15-20); and a controller apparatus having a processor and a non-transitory computer-readable medium storing in-situ-growing instructions that, when executed by the processor cause the processor to: selectively control the material-actuating subsystem to pump the printing material to the at least one dispensing component based on the in-situ-growing instructions; and selectively control the robotics subsystem to maneuver the at least one dispensing component for controllably dispensing the printing material based on the in-situ-growing instructions (claims 15-20).  A skilled artisan would have been motivated to combine these features in the conflicting claims into a single system as implied by the conflicting claims.
The conflicting claims do not explicitly teach a scanning and imaging subsystem configured to scan a patient anatomy and detect fiducial markers.  However, this is obvious from SHOHAM which teaches fiducial markers for custom 3D printing using preoperative imaging (paras. 0076-77).

Prior Art
The following prior art also teaches in situ 3D printing: US 8702716; Ashammakhi et al, In situ three-dimensional printing for reparative and regenerative therapy, Biomed Microdevices. 2019 Apr 6;21(2):42. doi: 10.1007/s10544-019-0372-2; Li et al, In situ repair of bone and cartilage defects using 3D scanning and 3D printing, Scientific Reports volume 7, Article number: 9416 (2017); Lipskas et al, Robotic-Assisted 3D Bio-printing for Repairing Bone and Cartilage Defects through a Minimally Invasive Approach, Sci Rep. 2019 Mar 6;9(1):3746. doi: 10.1038/s41598-019-38972-2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743